Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application (clean version of claims filed on 7/5/2022) has been amended as follows: 

Claim 2:
Line 5, “on top” has been changed to --on the top section--.

Claim 12:
Line 5, “on the top” has been changed to --on the top section--.

Response to Amendment
Applicant’s amendments, see claims, filed on 7/5/2022, in combination with the examiner’s amendment above overcome the following objections/rejections:
Claim objections of claims 1-6, 9, and 11-15;
35 U.S.C. 112(b) rejection of claims 1-17; and
35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1, 3, 9, and 11 as being anticipated by US 2016/0129292 (Stroup).
No outstanding objections/rejections remain.

Allowable Subject Matter
Claims 2-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2016/0129292 (Stroup) is the closest prior art of record. 
Regarding independent claim 2, Stroup discloses a modular handheld weight training apparatus and closure system (see FIG. 3 below), comprising: a main cylindrical bag 130 constructed from a pliable material and accessible from a top section (each tube 130 has an accessible end 134 that can be interpreted as part of the top section - para 0027, FIG. 3); the main cylindrical bag 130 incorporates a single handle 136 located on the top that runs at its midsection (FIG. 3); the main cylindrical bag 130 opens partially from the top section for placement of an inner lining and/or a prepackaged packet (accessible end 134 includes an inner hook-and-loop fabric closure 138 to allow for the tube 130 to be filled with sand, cat litter, or a material to provide weight - paras 0026-0027, FIG. 3); and the main cylindrical bag 130 integrates a series of fasteners 138 for securing contents within the main cylindrical bag (paras 0026-0027, FIG. 3). However, Stroup fails to disclose wherein the inner lining and/or the prepackaged packet is cinched into place and secured initially using two internal side flaps integrated with fasteners; wherein the inner lining can be filled with a granular medium; wherein the prepackaged packet can be filled in with a heavier and denser substrate relative to the granular medium; wherein the inner lining and/or the prepackaged packet are further secured by reinforcement bands sewn unto both ends of the main cylindrical bag; and wherein the reinforcement bands are cinched down using fasteners. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stroup’s invention to arrive at the claimed invention.
Regarding independent claim 12, Stroup discloses a modular handheld weight training apparatus and closure system (FIG. 3), comprising: a main cylindrical bag 130 constructed from a pliable material and accessible from a top section (each tube 130 has an accessible end 134 that can be interpreted as part of the top section - para 0027, FIG. 3); the main cylindrical bag 130 incorporates a single handle 136 located on the top that runs at its midsection (FIG. 3); the main cylindrical bag 130 opens partially from the top section for placement of an inner lining and/or a prepackaged packet (accessible end 134 includes an inner hook-and-loop fabric closure 138 to allow for the tube 130 to be filled with sand, cat litter, or a material to provide weight - paras 0026-0027, FIG. 3); and the main cylindrical bag 130 integrates a series of fasteners 138 for securing contents within the main cylindrical bag (paras 0026-0027, FIG. 3). However, Stroup fails to disclose wherein the inner lining and/or the prepackaged packet is cinched into place and secured initially using two internal side flaps integrated with fasteners; wherein the inner lining can be filled with a granular medium; wherein the prepackaged packet can be filled in with a heavier and denser substrate relative to the granular medium; wherein the inner lining and/or the prepackaged packet are further secured by reinforcement bands sewn unto both ends of the main cylindrical bag; and wherein the reinforcement bands are cinched down using fasteners. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stroup’s invention to arrive at the claimed invention.



    PNG
    media_image1.png
    490
    813
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784